Title: To John Adams from Jan Willink, 22 April 1793
From: Willink, Jan,Willink, Wilhem
To: Adams, John



Sir
Amsterdam 22d April 1793

The Secretary of State having requested us to forward to him a Note of the several payments which we have made on Account of the United States, by the directions of their several Ministers and other Agents in Europe, we accordingly furnish him with the same, and as many of the said payments were made by Order of your Excellency for which we have no receipts, we have particularized each of that description in the Margin of the said Note, and we herewith hand your Excellency a List thereof, that you may, if neccessary, explain to the Secretary the purposes for which the said Sums were received, which will be a justification sufficient for us—
We had the honor to inform your Excellency on the 19 October last that Your obligation No. 1026 was drawn a prize of, & we now Credit you for the same, say for
-- ƒ1000..0..0And also for 4 coupons each ƒ50}due March last350..0..0Being in all to yr Exls. Credit—ƒ1350..0..0And we Debit you for an obligationin the Loan of 1st June of 4 per CentSay  No. 428—at 96 per Ct..—ƒ960..0————P Mo: Interest26..13—In all to your Excells. Debitƒ986.13. 0Of all of which you will be pleased to take due note, We shall be at all times happy to shew ourselves with sincere Esteem / Sir Your mo: obedt. & hble Servt.


Wilhem & Jan Willink